DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the communication filed on August 6, 2020.  Claims 1-23 were originally received for consideration.  The preliminary amendment filed on October 8, 2019 does not cancel or add any claims.
2.	Claims 1-23 are currently pending consideration.

Information Disclosure Statement

3.	Initialed and dated copies of the IDS forms are communicated with this Office Action.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,847,999.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘999 Patent anticipate or render obvious the claim limitations of the present application as follows:




Application Claim 1
U.S. Patent 9,847,999
1. A requesting device, including: a display; one or more processors; and memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for: 

receiving selection of one or more options associated with an action; receiving selection of an option to proceed with the action associated with the selected one or more options; 

providing options corresponding to a plurality of accounts of a respective type associated with an authenticating device that is different from the requesting device and is associated with the requesting device, the plurality of accounts including a first account of the respective type and a second account of the respective type that is different from the first account of the respective type; receiving input selecting an option corresponding to a respective account of the plurality of accounts of the respective type; subsequent to receiving the input selecting the option corresponding to the respective account of the respective type, transmitting, by the requesting device to the authenticating device, a request to proceed with the action, wherein the request includes information about the selected one or more options, the information about the selected one or more options for display by the authenticating device; 

receiving, from the authenticating device, a response to the request to proceed with the action, wherein the response to the request to proceed with the action is indicative of an input at the authenticating device; and 







in accordance with a determination that the response to the request to proceed with the action indicates that an authorization at the authenticating device was successful, displaying, on the display of the requesting device, an indication that the authorization was successful, wherein displaying the indication that the authorization was successful includes: in accordance with a determination that the respective account is the first account of the respective type, indicating that authorization was successful for the first account of the respective type; and in accordance with a determination that the respective account is the second account of the respective type, indicating that authorization was successful for the second account of the respective type. 2. The requesting device of claim 1, the one or more programs further including instructions for: in accordance with a determination that the response to the request to proceed with the action indicates that the authorization at the authenticating device was not successful, displaying, on the display of the requesting device, an indication that the authorization was not successful. 





3. The requesting device of claim 1, the one or more programs further including instructions for: receiving an indication that the action was successful; and presenting a notification at the requesting device that the action was successful. 


4. The requesting device of claim 1, the one or more programs further including instructions for: prior to transmitting the request to proceed with the action: determining whether a set of one or more conditions that indicate whether the requesting device is capable of authorizing the 








5. The requesting device of claim 1, the one or more programs further including instructions for: in accordance with transmitting, by the requesting device, to the authenticating device the request to proceed with the action, forgoing transmitting to another authenticating device of a plurality of authenticating devices the request to proceed with the action. 









7. The requesting device of claim 1, the one or more programs further including instructions for: subsequent to transmitting the request to proceed with the action: receiving user input changing at least one of the selected one or more options associated with the action; transmitting, by the requesting device to the authenticating device, a revised request to proceed with the action; and receiving, from the authenticating device, a confirmation of receipt of the revised request to proceed with the action; and wherein displaying, on the display of the requesting device, the indication that the authorization was successful is in accordance with a determination that the confirmation of receipt of the revised request to proceed with the action was received. 8. The requesting device of claim 1, the one or more programs further including instructions for: prior to transmitting the request to proceed with the action: displaying, on the display of the requesting device, the selected one or more options associated with the action; and subsequent to transmitting the request to 
10. The requesting device of claim 1, the one or more programs further including instructions for: displaying, on the display of the requesting device, the one or more options associated with the action in a third-party user interface; and displaying, on the display of the requesting device, the option to proceed with the action in a first-party user interface. 11. The requesting device of claim 1, the one or 





receiving, at the requesting device, selection of an option to proceed with an action associated with the selected one or more options; 


7. The method of claim 1, wherein the requesting device is signed into a service using an account when transmitting the request to proceed with the action and the authenticating device is signed into the service using the account when receiving the request to proceed with the action.












transmitting, by the requesting device, a request to proceed with the action, wherein the request includes information about the selected one or more options; 










receiving, by an authenticating device with a display, the request to proceed with the action; concurrently displaying, on the display of the authenticating device: an indication of the request to proceed with the action, the information about the selected one or more options, and an indication of the requesting device; 




displaying, on the display of the authenticating device, a request for authorization to proceed with the action; receiving, at the authenticating device, an input that is responsive to the request for authorization to proceed with the action; transmitting, by the authenticating device, a response to the request to proceed with the action, the response to the request to proceed with the action based on the input that is responsive to the request for authorization to proceed with the action; receiving, by the requesting device, the response to the request to proceed with the action; in accordance with a determination, at the requesting device, that the response to the request to proceed with the action indicates that the authorization at the authenticating device was successful, displaying, on the display of the requesting device, an indication that the authorization was successful; and in accordance with a determination, at the requesting device, that the response to the request to proceed with the action indicates that the authorization at the authenticating device was not successful, displaying, on the display of the requesting device, an indication that the authorization was not successful. 




19. The system of claim 14, wherein the authenticating device is in a locked state when receiving, at the authenticating device, the input that is responsive to the request for authorization to proceed with the action, the system further comprising: in response to determining, at the authenticating device, that the input that is responsive to the request for authorization to proceed with the action is consistent with input authorized to proceed with the action, maintaining the authenticating device in the locked state while transmitting, by the authenticating device, the response to the request to proceed with the action, the response to the request to proceed with the action based on the input.




6. The method of claim 1, wherein the authenticating device is in a locked state when receiving, at the authenticating device, the input that is responsive to the request for authorization to proceed with the action, the method further comprising: in response to determining, at the authenticating device, that the input that is responsive to the request for authorization to proceed with the action is consistent with input authorized to proceed with the action, maintaining the authenticating device in the locked state while transmitting, by the authenticating device, the response to the request to proceed with the action, the response to the request to proceed with the action based on the input.






    



2. The method of claim 1, wherein the authenticating device includes hardware configured to respond to the input that is responsive to the request for authorization to proceed with the action and wherein the requesting device does not include the hardware. 
  



  3. The method of claim 2, wherein the action is creating a secure network connection between the authenticating device and a remote server, the method further comprising: in response to determining, at the authenticating device, that the input that is responsive to the request for authorization to proceed with the action is consistent with input authorized to proceed with the action, proceeding, by the authenticating device, with the action using the hardware configured to respond to the input that is responsive to the request for authorization to proceed with the action. 

    5. The method of claim 1, wherein the indication of the requesting device includes a graphical representation of the requesting device. 
    6. The method of claim 1, wherein the authenticating device is in a locked state when receiving, at the authenticating device, the input that is responsive to the request for authorization to proceed with the action, the method further comprising: in response to determining, at the authenticating device, that the input that is responsive to the request for authorization to proceed with the action is consistent with input authorized to proceed with the action, 
    7. The method of claim 1, wherein the requesting device is signed into a service using an account when transmitting the request to proceed with the action and the authenticating device is signed into the service using the account when receiving the request to proceed with the action. 
    8. The method of claim 1, further comprising: transmitting, by the authenticating device, a token to a server, wherein the server uses the token to obtain a resource associated with the token. 
    9. The method of claim 1, further comprising: transmitting, by the requesting device, a token to a server, wherein the server uses the token to obtain a resource associated with the token. 
    10. The method of claim 1, wherein the authenticating device is a phone and the requesting device is a television device. 
    11. The method of claim 1, wherein the authenticating device is a phone and the requesting device is a computer. 
    12. The method of claim 1, wherein the authenticating device is a wearable device and the requesting device is a television device. 

    14. A system, comprising: a requesting device, including: a display; one or more processors; and memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for: receiving selection of one or more options; receiving selection of an option to proceed with an action associated with the selected one or more options; transmitting a request to proceed with the action, wherein the request includes information about the selected one or more options; receiving a response to the request to proceed with the action; in accordance with a determination that the response to the request to proceed with the action indicates that the authorization at the authenticating device was successful, displaying, on the display, an indication that the authorization was successful; and in accordance with a determination that the response to the request to proceed with the action indicates that the authorization at the authenticating device was not successful, displaying, on the display, an indication that the authorization was not successful; and an authenticating device, including: a display; one or more processors; and memory storing one or more programs, wherein the one or more programs are configured to be executed by the 
    15. The system of claim 14, wherein the authenticating device includes hardware configured to respond to the input that is responsive to the request for authorization to proceed with the action and wherein the requesting device does not include the hardware. 
    16. The system of claim 15, wherein the action is creating a secure network connection between the authenticating device and a remote server, the system further comprising: in response to determining, at the authenticating device, that the input that is responsive to the request for authorization to proceed with the action is consistent with input authorized to proceed with the action, proceeding, by the authenticating device, with the action using the hardware 
    17. The system of claim 15, wherein the action is creating a secure network connection between the requesting device and a remote server, the system further comprising: in response to determining, at the authenticating device, that the input that is responsive to the request for authorization to proceed with the action is consistent with input authorized to proceed with the action, transmitting, by the authenticating device, a token to the requesting device, the token generated using hardware configured to respond to the input that is responsive to the request for authorization to proceed with the action; receiving, at the requesting device, the token from the authenticating device; and proceeding, by the requesting device, with the action using the token received from the authenticating device. 
    18. The system of claim 14, wherein the indication of the requesting device includes a graphical representation of the requesting device. 
    19. The system of claim 14, wherein the authenticating device is in a locked state when receiving, at the authenticating device, the input that is responsive to the request for authorization to proceed with the action, the system further comprising: in response to determining, at the authenticating device, that the input that is 
    20. The system of claim 14, wherein the requesting device is signed into a service using an account when transmitting the request to proceed with the action and the authenticating device is signed into the service using the account when receiving the request to proceed with the action. 
    21. The system of claim 14, further comprising: transmitting, by the authenticating device, a token to a server, wherein the server uses the token to obtain a resource associated with the token. 
    22. The system of claim 14, further comprising: transmitting, by the requesting device, a token to a server, wherein the server uses the token to obtain a resource associated with the token. 
    23. The system of claim 14, wherein the authenticating device is a phone and the requesting device is a television device. 
    24. The system of claim 14, wherein the authenticating device is a phone and the requesting device is a computer. 

    26. The system of claim 14, wherein the authenticating device is a wearable device and the requesting device is a computer.



	The ‘999 Patent does not explicitly disclose the authorization is done for a first and second account.  In claim 7, the ‘999 Patent discloses that a requesting device is signed into a service using an account when transmitting a request.  The ‘999 Patent does not explicitly disclose that there is more than one account.  However, it is obvious that more than one account can be authorized for an action as the ‘999 patent discloses multiple requesting devices in claims 10-13.  



s 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,334,054.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘054 Patent anticipate or render obvious the limitations of the present application.  For example, claim 1 of the present application discloses an authenticating device (‘054:  claim 1, claim 6:  an authenticating device), receiving from a requesting device, a request to proceed with an action (‘054:  claim 1, limitation 8:  transmitting a request to proceed with an action), and wherein the requesting device is signed into a service using an account and the authenticating device is signed into the same service using the same account (‘054:  claim 20:  wherein the requesting device is signed into a service using an account), while the requesting device and the authenticating device are both signed into the same service using the same account (‘054:  claim 20:  requesting device is signed into a service and both the requesting and authenticating device can both be signed in using the same account), concurrently displaying on the display (‘504:  claims 31-32:  displaying) an indication of the request to the proceed with the action, the information regarding the action, and an indication of the requesting device (‘504, claims 30-31:  concurrently displaying an indication of the request, the information about the options and an indication of the requesting device), displaying a request for authorization to proceed with the action (‘504, claim 1:  displaying a request for authorization to proceed with the action), and receiving an input that is responsive to the request for authorization to proceed with the action (‘504:  claim 1, transmitting the response to the request to proceed with the action).  Therefore, the ‘504 Patent renders obvious the limitations of the present application.  




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVEH ABRISHAMKAR/
05/05/2021Primary Examiner, Art Unit 3649